
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Ellison
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the authority of Congress and the States to
		  regulate the disbursement of funds for political activity by for-profit
		  corporations and other for-profit business organizations.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Because of the compelling public interest
				in preventing corruption and the appearance of corruption among elected
				officials, and because corporations and other business organizations are not
				natural persons or citizens, Congress and the States may regulate the
				disbursement of funds for political activity by for-profit corporations, other
				for-profit business entities, or other business organizations, without regard
				to whether or not the activity is carried out independently from any candidate
				or political party.
					2.Nothing contained in this Article shall be
				construed to abridge the freedom of the
				press.
					.
		
